Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-3, 5-8 and 10-11 are being allowed.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Alam et al. (US 20060233114 A1) teaches a wireless diagnostics framework that is non-intrusive and stays out of the way of a user is presented. In the case of a failure, prescriptive guidance is provided and/or the framework possibly automatically fixes the problem. The framework includes a wireless diagnostics module that interacts with the operating system's diagnostics framework, helper classes, and wireless components to collect and log wireless diagnostic events and notifications, and issues queries and requests for active diagnostics. The helper classes perform diagnosis and troubleshooting fore their expertise areas based on the information provided by the wireless diagnostics module. The wireless diagnostics module includes an application program interface for communicating with helper classes, an event listener module that provides an event tracing application program interface to in-process modules, an active diagnostics module that issue active packet test requests to a media specific module, and query modules that issue information query requests to media specific modules.
LI et al. (US 20140317461 A1) teaches A method for analyzing a cause of link failure, a method of network optimization and an apparatus. The method includes: determining, when link failure occurs, detailed triggering information causing the link 
Manuel-Devadoss et al. (US 20140189435 A1) teaches Disclosed is a system and method for extending the web application root cause determination functionality to a web browser. In one aspect, the present invention plots the network topology diagram for the web application by executing network trace commands. In another aspect, the present invention allows user to upload their web application network topology diagram. In another aspect, the present invention allows user to build their web application network topology diagram using UI Devices Toolkit. The present invention collects the information relating to the web application issue from various entities such as network infrastructure devices, servers through ICMP, SNMP, TRAP, SYS/APPLOG, HTTP and Network traffic analysis. In one aspect, the present invention highlights the entity in the web application network topology diagram based on the collected information and provides the experts recommended suggestion for the issue through Internet web search query.
The combination of Alam et al. and LI et al. and Manuel-Devadoss et al. fail to disclose “A method for handing network connection abnormality of a terminal, comprising: determining that a network link of the terminal is abnormal; determining a 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        12/30/2021
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454